Ogden, P. J.
In the spring of 1865 James Mitchell -delivered to D. H. Love about $9000 worth of goods and merchandise, to be sold oh commission. The parties being unable to agree upon a final settlement, submitted, in writing, their matters in dispute to arbitration. In the agreement to arbitrate they and each of them bound themselves to abide the award, without the right to appeal. And it being supposed by both parties that the .-award of the arbitrators would bring Love in- debt to Mitchell, the former conveyed tó Walker, as trustee, certain property to secure the fulfillment of the award and to pay all sums found to be due. The arbitration was had and the award rendered, which found for Mitchell the sum of $4100. In 1866 D'. H. Love brought this suit by injunction to restrain Walker, the trustee, from selling the trust property to satisfy the award, alleging mistake of law and fact by the arbitrators and great injustice in the award, and prayed a decree setting aside the award :and for equities, etc.
On the trial the injunction was dissolved, and the court submitted to the jury the simple question whether the award should be sustained or not. The verdict of the jury was in favor of the award, and a judgment was en*352tered for that amount and interest. Love having de- ■ parted this life before the rendition of the judgment of the District Court,' his administrator, J. S. Love, has brought the cause here by appeal; and assigns errors in the charge given to the jury, and in the refusal to give the charges asked by appellant.
W e think the main issue presented in the pleadings and evidence was submitted to the jury by the charge of the court. If the award had been legal and binding, then the court had no further jurisdiction of the matter, excepting to enforce the same, and therefore the jury were required to first find whether the award should be sustained or not, and in order to aid them in coming to a correct conclusion on that question the court instructed the jury upon the most material points of the law in regard to awards.
We think the instructions given in this respect were well calculated to give the jury a correct idea of the law governing awards, as well as their duty in regard to the case before ¡them. The instructions asked and refused may be correct propositions of law, but they were not applicable to the material facts presented by the pleadings and evidence.
We have been unable to discover any error, in the charges or rulings of the court which requires a reversal of the judgment, and it is affirmed.
Affibmed.